RESOLUCIÓN
Por cuanto, quedaron establecidos, por admisión del -querellado formulada a través de su abogado al comienzo ■de la vista, y luego ratificada por él mismo bajo juramento, los hechos alegados en el primer cargo de la querella, el cual •dice así: “Que el referido Félix E. Rodríguez Tórrales •durante el período comprendido entre el 15 de agosto de 1955 y hasta enero de 1958 observó una conducta ilegal, inmoral •e impropia de un magistrado, consistente en que en forma ilegal, voluntaria y maliciosamente y en el local donde ubica •el Juzgado de Paz de Morovis, sostuvo innumerables veces ■contacto carnal con Ilia Esther Silva Rodríguez, quien era ,su secretaria, siendo el querellado allí y entonces Juez del Juzgado de Paz de Puerto Rico, Sala de Morovis y hombre legalmente casado con la señora Isabel Otero.”;
Por cuanto, examinados los autos no tenemos duda al-guna de que el querellado incurrió en la conducta inmoral •que proscribe la sección 24 de la Ley de la Judicatura (4 L.P.R.A. see. 232), sin que sea necesario para llegar a «esa conclusión resolver las cuestiones de hecho y de derecho ■que se plantean en torno al segundo cargo formulado contra «el querellado;
*645Por cuanto, la referida conducta inmoral del querellado constituye causa suficiente para destituirlo permanentemente de su cargo de Juez del Juzgado de Paz de Puerto Rico. Cf. In re Marín Báez, 81 D.P.R. 275 (1959);
Por tanto, se decreta la destitución del querellado a contar de la fecha de nuestra resolución suspendiéndole de .empleo y sueldo.
Lo acordó el Tribunal y firma el Sr. Juez Presidente.
El Juez Asociado Sr. Serran'o Geyls no intervino.